Title: Election to the American Philosophical Society, 21 January 1785 (Abstract)
From: American Philosophical Society
To: Madison, James


Abstract
21 January 1785. JM was nominated twice by Jefferson in 1784 for membership in this society (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VI, 542, 556). He was elected to membership on this day along with Manasseh Cutler, Thomas Paine, Richard Price, Joseph Priestly, and twenty-four others (Pa. Gazette, 9 Feb. 1785). Correspondence concerning the honor has not been found.
